Exhibit 10.1

 

LOGO [g557328g95y51.jpg]

June 20, 2013

PERSONAL & CONFIDENTIAL

Ms. Mary Dillon

Re: Offer of Employment

Dear Ms. Dillon:

We are very pleased to offer you the position of Chief Executive Officer of Ulta
Salon, Cosmetics & Fragrance, Inc. (“Ulta”) and Ulta Inc. (collectively with
Ulta the “Company”) and look forward to you joining our team. This letter
agreement (this “Agreement”) sets forth our offer and the terms and conditions
of your employment with the Company, should you accept such offer.

 

  1. The following outlines your position, compensation and other terms of your
employment with the Company:

 

Position and Duties:   

Chief Executive Officer, reporting to the Board of Directors (the “Board”) of
Ulta.

 

You agree to perform all duties required as Chief Executive Officer of the
Company, as determined and assigned by the Board from time to time, including
without limitation supervision and control over and responsibility for the
general management and overall policy of the Company. Your duties,
responsibilities and authority will be commensurate with the duties,
responsibilities and authority of a chief executive officer, but at all times
will be under the direction of the Board. You will be nominated for election to
the Board at the first opportunity following your start date, and will be
nominated for re-election throughout the term of your employment. Your
employment will be on a full-time and exclusive basis and you agree that you
will not accept other employment or engage in any activity that would impair or
interfere with the performance of your duties to the Company, whether or not for
compensation, without the express written consent of the Board. Additionally,
except as specifically provided below, you may continue to serve on the boards
of the not-for-profit entities and pursue the other community activities listed
below or that you have otherwise previously disclosed to the Company. It is
understood that at such time as the Board determines appropriate, and subject to
prior Board approval you will be allowed to serve on the board (and any board
committees) of at least one additional for-profit business that does not compete
with the Company.

 

1



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

   You are currently serving as a director of Target Corporation. Effective
prior to your start day you agree to resign your position as a director of
Target Corporation. In addition, you are currently a board member of, or
otherwise involved in, the following non-profit organizations: Northshore
University Health Systems, Loyola Academy, World Business Chicago, and The Civic
Committee of Chicago. Start Date:    July 1, 2013 Base Salary:    Your base
salary will be $925,000 per annum, pro-rated for any partial year based on
actual days of employment. Your base salary will be reviewed annually in
accordance with the Company’s policy for the review of the compensation of
senior officers, and may be increased in the discretion of the Board from time
to time. Base salary, as in effect from time to time, may not be decreased
without your express written consent unless the decrease is pursuant to (and
consistent in percentage reduction with) a general compensation reduction
applicable to all, or substantially all, executive officers of the Company. Base
salary will be paid in accordance with the Company’s normal payroll practices as
in effect from time to time. Annual Incentive:    You will be eligible for an
annual cash bonus opportunity at a target of 100% of your base salary and a
maximum of 200% of base salary, subject to the Company satisfying
pre-established performance goals established in consultation with you. For 2013
your annual bonus will be guaranteed at 100% of your base salary, but pro-rated
based on the number of days worked during the Company’s fiscal year. Regardless
of the terms of the Company’s annual bonus plan, if your employment during a
year is terminated by death or disability (as determined under the Company’s
long term disability plan), you or your estate will be entitled to a pro-rated
share of your target bonus for the year. Initial Restricted Stock Units:    You
will receive a grant of restricted stock units in Ulta (RSUs) with a value of
$600,000 on your start date (the “Initial RSUs”), which shall vest 20% on the
first anniversary of your start date, 20% on the third anniversary of your start
date and 60% on the fifth anniversary of your start date, provided that you
remain employed with the Company on each vesting date. The actual number of RSUs
granted shall be determined by dividing the dollar value of the grant by the
average of the closing prices of the common stock over the fourteen (14) days
preceding your start date.

 

2



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

Initial Options:    You will receive a grant of options to purchase 25,000
shares of Ulta common stock on your start date (the “Initial Options”). The
Initial Options will be granted under the form award agreements applicable to
senior officers of the Company, however, the Initial Options shall vest 20% on
the first anniversary of your start date, 20% on the third anniversary of your
start date and 60% on the fifth anniversary of your start date, provided that
you remain employed with the Company on each vesting date. The exercise price of
the Initial Options shall be the closing price of Ulta’s common stock on the
start date. 2013 LTIP:   

On your start date, you will receive:

 

1.      A grant of RSUs equal to 39% of your pro-rated base salary, based on the
same methodology as the Initial RSUs,

 

2.      A grant of options to purchase shares of Ulta common stock with a grant
date value equal to 221% of your pro-rated base salary the number of shares
subject to such option determined using the same methodology that Ulta uses for
financial reporting purposes. The exercise price of the options shall be the
closing price of Ulta’s common stock on the start date.

 

The proration of these awards will be determined based on your start date and
the number of full months remaining in the Company’s fiscal year. These awards
will be granted under the standard form award agreements applicable to senior
officers of the Company.

Future LTIP:    Commencing in 2014 you will be eligible for further equity
grants pursuant to the Company’s long term incentive program, with an annual
grant value equal to 260% of your base salary. Signing Bonus:    As part of the
first payroll following your start date, you will receive a signing bonus of
$320,000. Inducement Grant:    On your start date you will receive an equity
grant with a value of $300,000 in the form of options or additional RSUs in Ulta
common stock, at your election (the “Inducement Award”). If you elect to receive
the Inducement Award in RSUs, the actual number of shares will be determined in
the same manner as the Initial RSUs. If you elect to receive the Inducement
Award in the form of options, then the number of shares subject to such option
shall be determined using the same methodology that Ulta uses for financial
reporting purposes. The exercise price of the options shall be the closing price
of Ulta’s common stock on the start date. The Inducement Award shall vest 20% on
the first anniversary of your start date, 20% on the second anniversary of your
start date and 60% on the third anniversary of your start date, provided that
you remain employed with the Company on each vesting date.

 

3



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

Replacement Grant:    On your start date you will also receive a grant of RSUs
with a value of $1,000,000 (the “Replacement Grant”) which will vest in full on
April 1, 2014, provided you remain employed with the Company through that date.
The actual number of RSUs granted as your Replacement Grant shall be determined
by dividing the dollar value of the grant by the average of the closing prices
of the common stock over the fourteen (14) days preceding your start date.

2014 Inducement

Grant:

   On July 1, 2014, provided you are still employed, you will receive a grant of
RSUs with a value of $1,000,000 (the “2014 Inducement Grant”) which will vest in
full on July 1, 2017, provided you remain employed with the Company through that
date. The actual number of RSUs granted as your 2014 Inducement Grant shall be
determined by dividing the dollar value of the grant by the closing price of
Ulta’s common stock on July 1, 2014. Termination:   

Although we hope that your employment with us is mutually satisfactory, please
note that your employment at the Company is “at will.” This means that you may
resign from the Company at any time for any reason, and the Company has the
right to terminate your employment relationship with or without cause at any
time. We, however, would ask that you provide the Company with at least 30 days
advanced notice of your resignation. Upon termination, your sole rights to
compensation shall be as provided below.

 

In the event your employment is terminated without “Cause” or you resign for
“Good Reason” you will receive severance pay equal to your monthly base salary
(at the rate in effect on the date of your termination of employment, without
regard to any reduction in base salary that constituted Good Reason), payable in
installments over a period of 18 months, each of which installments shall be
considered a separate “payment” for purposes of Section 409A of the Internal
Revenue Code, and (ii) a pro-rated share of your annual bonus for the year of
termination, based on actual results for the year, and assuming that all
personal goals were fully satisfied (or in the case of 2013 based on your
guaranteed target) and paid when bonuses are paid to officers who are active
employees. Your right to severance is contingent upon your signing and not
revoking a general release of all claims relating to your employment other than
your right to severance, your right to indemnification and D&O coverage and any
claims that cannot be released by law, which release shall be executed within 50
days following your termination in the form customarily used by the Company for
senior officers, which shall be provided by the Company within three business
days following your termination. No severance shall be paid to you until the
eighth day after your execution of the release; provided that if the
fifty-eighth day following the date of your termination falls in the year
following the year in which you are

 

4



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

   terminated, no severance that is subject to Section 409A of the Internal
Revenue Code shall be paid until the first day of the year following the year in
which you are terminated.    For this purpose “Cause” shall mean termination of
the your employment by the Company, determined in the reasonable good faith
discretion of the Board, due to (i) your commission of an act of fraud or
embezzlement, or the unauthorized, intentional or grossly negligent disclosure
of confidential information which is injurious to the Company, (ii) a willful
breach of any fiduciary duty owed to the Company, (iii) indictment for a felony
or any crime involving fraud, dishonesty or moral turpitude, (iv) intentional
misconduct as an employee of the Company, including, but not limited to, knowing
and intentional violation of written policies of the Company or specific
directions of the Board, which policies or directives are neither illegal (or do
not involve illegal conduct) nor do they require you to violate reasonable
business ethical standards, (v) your willful failure after written notice from
the Company, substantially to perform your duties in accordance with your
position (other than as a result of disability), which failure is not cured
within 10 days of receipt of such notice, or your engaging in willful misconduct
which may reasonably result in injury to the reputation or business prospects of
the Company; whether or not any such events are discovered or known by the
Company at the time of your termination; provided that if any of the foregoing
events is capable of being cured, then with respect to the first occurrence of
such event the Company will provide you written notice describing the nature of
such event and you will thereafter have 10 business days to cure such event. For
this purpose an act or failure to act shall be considered “willful” only if done
or omitted to be done without your good faith reasonable belief that such act or
failure to act was in the best interests of the Company.    For this purpose,
“Good Reason” shall mean: (i) a material diminution in your base salary , except
as permitted above; (ii) a material diminution in your authority, duties or
responsibilities, except that neither the appointment of a Chief Operating
Officer and/or President, as long as you retain authority over such positions
and advice and direction from the Board shall constitute a diminution in your
authority, duties or responsibilities for this purpose, (iii) the relocation of
the Company’s principal corporate office by more than sixty (60) miles from its
location on the date hereof, or (iv) any other material breach by the Company of
this Agreement. You must give the Board written notice within 30 days of the
date on which you first know of an event that constitutes “Good Reason” and the
Company shall have 30 days to cure such event. If the Company does not cure such
event within 30 days of receipt of such notice, you may resign for Good Reason
within 30 days after the expiration of the cure period.

 

5



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

  

You will not be required to mitigate damages to receive severance, nor will your
severance be offset by any compensation or benefits received from any other
source.

 

In all events you will be entitled to your accrued but unpaid salary, all unused
vacation days in the year of termination, any benefits provided upon termination
of employment under any of the Company’s benefit plans (other than any severance
plan), reimbursement of all business expenses properly incurred prior to
termination, and any annual bonus earned in a year prior to termination but not
yet paid as of the date of termination.

Effect of Termination Upon Equity Grants:   

Notwithstanding any provisions of any equity plan or standard form of grant
agreement:

 

If your employment is terminated by reason of death or disability, all
outstanding equity grants will vest in full.

 

If your employment is terminated by the Company without Cause or by you for Good
Reason, and subject to your execution of the release described above: (a) your
Replacement Grant will vest in full, and (b) the percentage of your Initial RSU,
Initial Option and 2014 Inducement Grant (to the extent granted) that will be
vested will be a percentage (but not greater than 100%) determined by dividing
the number of full months elapsed from your start date (or, in case of the 2014
Inducement Grant, July 1, 2014) through the date of termination by 36. If such
termination is prior to the grant of the 2014 Inducement Grant, then the Company
is under no obligation to make the 2014 Inducement Grant.

 

If your employment is terminated by the Company without Cause or by you for Good
Reason within twelve months after a Change in Control (as defined in either the
Company’s 2011 Incentive Plan, or the plan under which the award is granted),
and subject to your execution of the release described above all such grants
will vest in full.

Restrictive Covenants    Your employment is subject to your signing and
complying with the covenants regarding noncompetition, non-solicitation,
non-disparagement and confidential information set forth in the Confidential
Information and Protective Covenant Agreements attached hereto as Exhibit A (the
“Covenant Agreement”). Reimbursement of Business Expenses    You will be
reimbursed by the Company for all business expenses in accordance with Company
policy.

 

6



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

Retirement, Medical, Insurance and Other Benefits:    You will be eligible to
participate in the Company’s benefit plans for salaried employees, subject to
the terms of those plans. You will initially be entitled to accrue 4 weeks paid
vacation pursuant to the Company’s vacation pay policy. Legal Fees:    The
Company shall reimburse you up to $40,000 in reasonable legal fees and expenses
incurred in connection with your entering into this Agreement.

 

  2. This offer and your employment with the Company is contingent on the
following conditions:

 

  •  

Your returning a signed copy of this Agreement to me.

 

  •  

Your signing and returning a copy of the Covenant Agreement on or prior to your
Start Date.

 

  3. Neither this Agreement nor any other communication, either written or oral,
should be construed as a contract of employment for any particular duration. The
terms and conditions of your employment by the Company will be governed by this
Agreement, any other agreement to which you and the Company are a party which
relates to your employment or interest in the Company or its affiliates, and by
the Company’s policies and procedures that are adopted by the Company from time
to time.

 

  4. You represent that your performance of all of the terms of this Agreement
and the performance of the services for the Company do not and will not breach
or conflict with any agreement with a third party, including an agreement to
keep in confidence any proprietary information of another entity acquired by you
in confidence or in trust prior to the date of this Agreement. You agree that
you will not enter into any agreement that conflicts with this Agreement so long
as you are employed by the Company.

 

  5. Any dispute or controversy arising under or in connection with this
Agreement, your employment by the Company and the Covenant Agreement shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
in Chicago, Illinois in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) then in
effect, in accordance with this Section 5, except as otherwise prohibited by any
nonwaivable provision of applicable law or regulation. The parties hereby agree
that the arbitrator shall construe, interpret and enforce this Agreement in
accordance with its express terms, and otherwise in accordance with the
governing law as set forth in Section 6. Judgment may be entered on the
arbitration award in any court having jurisdiction, provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of this Agreement and/or the Covenant Agreement and you hereby
consent that such restraining order or injunction may be granted without
requiring the Company to post a bond. Unless the parties otherwise agree, only
individuals who are on the AAA register of arbitrators shall be selected as an
arbitrator and the arbitrator will be an individual currently licensed to
practice law. Within 20 days of the conclusion of the arbitration

 

 

7



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

  hearing, the arbitrator shall prepare written findings of fact and conclusions
of law. It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and enforceable by any court of competent jurisdiction.
In the event action is brought pursuant to this Section 5, the arbitrator shall
have authority to award fees and costs to the prevailing party, in accordance
with applicable law. If in the opinion of the arbitrator there is no prevailing
party, then each party shall pay its own attorney’s fees and expenses. BOTH YOU
AND THE COMPANY EXPRESSLY WAIVE THEIR RESPECTIVE RIGHT TO A JURY TRIAL.

 

  6. This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Illinois, without reference to the principles
of conflicts of law or choice of law of the State of Illinois, or any other
jurisdiction, and where applicable, the laws of the United States.

 

  7. The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

  8. All references in this Agreement to your termination of employment shall
mean your separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended and the Treasury regulations
promulgated thereunder. Notwithstanding any other provision in this Agreement,
if as of the date on which your employment terminates, you are a “specified
employee” as determined by the Company, then with respect to any amount payable
or benefit provided under this Agreement that the Company reasonably determines
would be nonqualified deferred compensation within the meaning of Section 409A
of the Code and that under the terms of this Agreement would be payable prior to
the six-month anniversary of your effective date of termination, such payment or
benefit shall be delayed until the earlier to occur of (a) the six-month
anniversary of such termination date and (b) the date of your death. With
respect to any reimbursements under this Agreement, such reimbursement shall be
made on or before the last day of your taxable year following the taxable year
in which you incurred the expense. The amount of any expenses eligible for
reimbursement or the amount of any in-kind benefits provided, as the case may
be, under this Agreement during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the amount of any in-kind benefits
provided during any other calendar year. The right to reimbursement or to any
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit. You acknowledge and agree that
notwithstanding any provision of this Agreement, the Company is not providing
you with any tax advice with respect to Section 409A of the Code or otherwise
and are not making any guarantees or other assurances of any kind to you with
respect to the tax consequences or treatment of any amounts paid or payable to
you under this Agreement.

 

8



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

  9. The terms of this Agreement (and the Covenant Agreement) are intended by
the parties to be the final expression of their agreement with respect to the
employment of the Employee by the Company and supersede all prior understandings
and agreements, whether written or oral. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.
In the event of any conflict between the terms of this Agreement and the
Covenant Agreement, the terms of this Agreement shall control.

 

  10. By signing this Agreement, you acknowledge you will be bound by the terms
and conditions contained in the Company’s employee handbook, as it may be
amended from time to time and will, upon request of the Company, sign a copy
thereof from time to time. In the event of any conflict between the Company’s
handbook and the terms of this Agreement, this Agreement will prevail.

 

  11. This Agreement may be assigned by the Company without your consent only to
a successor to the assets and business of the Company that assumes and agrees to
be bound by all terms of this Agreement. You, however, may not assign or
delegate your rights, duties or obligations under this Agreement.

 

  12. Both during your employment and at all times thereafter, you will not
disparage the Company, its officers, or the members of its Board, and the
Company will not, and will not permit the members of its Board or executive
officers to, disparage you.

 

  13. This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures delivered by facsimile or other electronic
means shall be deemed effective for all purposes.

 

  14. The terms of this Agreement and the Covenant Agreement will survive the
termination of the Agreement, or of your employment by the Company for any
reason, to the extent necessary to enable the parties to enforce their
respective rights under the Agreement and the Covenant Agreement.

Please sign and date this Agreement in the space indicated and return it to my
attention to evidence your understanding and acceptance of the terms set forth
herein.

 

Sincerely, By:   /s/ Charles Heilbronn   Charles Heilbronn – Chairman of the
Compensation Committee

 

Agreed to and Accepted:     Dated: June 20, 2013       /s/ Mary N. Dillon      
Mary N. Dillon      

[Signature page to Employment Letter dated June 20, 2013]

 

9



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

EXHIBIT A

CONFIDENTIAL INFORMATION & PROTECTIVE CONVENANTS AGREEMENT

Employee: Mary Dillon (“Employee”).

Company: ULTA Salon, Cosmetics & Fragrance, Inc., 1000 Remington Blvd., Suite
120, Bolingbrook, Illinois 60440 (“Company”).

THIS CONFIDENTIAL INFORMATION & PROTECTIVE COVENANTS AGREEMENT (“Agreement”) is
between Employee and Company, collectively referred to as the “parties.”

Company seeks to place or retain Employee in a position of special trust and
confidence, and Employee wishes to accept such a position. Accordingly, as a
condition of Employee’s employment or continued employment and the parties
mutual promises and obligations provided for herein, which the parties stipulate
is sufficient consideration, the parties agree as follows:

SECTION 1. Employee’s Position.

1.1 Duties. Employee will dedicate his or her full working time and effort to
the duties of the position assigned to Employee by the Company, and will not
engage in other employment without written approval of the Company. Employee
will remain loyal, comply with Company policies and procedures, and avoid
conflicts of interest. Employee will promptly inform and direct to Company all
business opportunities that may be of interest to the Company in its line of
business. This Agreement supplements, and does not eliminate or diminish the
common law duties that Employee has to the Company.

1.2 Position of Trust. In reliance upon Employee’s promises in this Agreement,
Company will provide Employee with one or more of the following: (a) access to
the Company’s Confidential Information (through a computer password or other
means) with periodic updates; (b) authorization to communicate with customers,
prospective customers, vendors or prospective vendors; and/or (c) authorization
to participate in specialized training related to Company’s business.

1.3 Employment At Will. Nothing in this Agreement is intended to, or shall be
construed to, create a contractual guarantee of continued employment for any
definite period of time. Both parties reserve the right to terminate the
employment relationship between them at any time at their discretion unless
otherwise clearly agreed through a separate written agreement.



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

SECTION 2. Confidential Information and Proprietary Materials.

2.1 Definition of Confidential Information. “Confidential Information” refers to
an item of information, or a compilation of information, in any form (tangible
or intangible), related to the Company’s business that Company has not made
public or authorized public disclosure of, and that is not generally known to
the public or to other persons who might obtain value or competitive advantage
from its disclosure or use. Confidential Information includes, but is not
limited to: the Company’s financial, customer, employee, vendor, supply chain
and inventory databases, Company’s trade secrets, non-public information
regarding inventions, research, development, manufacturing, purchasing, finance,
computer software, computer hardware, automated systems, engineering, marketing,
merchandising, purchasing, selling, sales volumes or strategies, including
vendor information, names or significance of the Company’s customers or clients
or their employees or representatives, preferences, needs or requirements,
purchasing histories, or other customer or client-specific information, and
business plans and analysis. Confidential Information will also include
information about the business affairs of third parties (including, but not
limited to, customers and acquisition targets) that such third parties provide
to Company in confidence. Confidential Information will not lose its protected
status under this Agreement if it becomes generally known to the public or to
other persons through improper means such as the unauthorized use or disclosure
of the information by Employee or another person.

2.2. Unauthorized Use or Disclosure. Employee agrees not to engage in any
unauthorized use or disclosure of Confidential Information. The obligations of
this paragraph will apply throughout Employee’s employment with the Company and
for so long thereafter as the Confidential Information remains information that
the Company maintains as confidential or a trade secret information. Nothing
herein is intended, or shall be construed to prohibit Employee from disclosing
information if compelled by law to do so (such as by a court order or valid
subpoena). However, if disclosure is compelled by law, Employee will give
Company as much prior written notice before disclosure as possible under the
circumstances, and will cooperate with Company in efforts to protect such
information to the full extent allowed by law. Employee will not use or refer to
Confidential Information in articles, publications, lectures, or presentations
to third parties without advance written authorization of the Company, and will
comply with all confidentiality and public communication policies of the
Company.

2.3. Employee Recordkeeping and Computer Use. Employee agrees to preserve
records on current and prospective Company customers, suppliers, and other
business relationships that he or she develops or helps to develop while
employed with the Company, and any additional records that incorporate
Confidential Information, and copies thereof (collectively “Proprietary
Materials”), and agrees not to destroy or delete any such Proprietary Materials
without the prior authorization of the Company that is specific to those
materials. Employee will not knowingly use Company computers, email, databases,
or other resources for a purpose that conflicts with the business interests of
the Company. Upon the termination of employment (or earlier if so requested),
Employee will return to Company all Proprietary Materials and all copies thereof
(whether maintained as hard copies, email, on flash drives or any other storage
device), that are in Employee’s possession or control.



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

2.4. Intellectual Property. Employee agrees to promptly inform Company’s Legal
Department and disclose to Company all inventions, ideas, improvements, systems
or processes, software, discoveries, and other intellectual property
(collectively referred to as “inventions”) or copyright eligible works, that he
or she develops, discovers, or creates that: (a) relate to the business of the
Company or its affiliates, or to their actual or demonstrably anticipated
research, development and strategy, future work, or projects, whether or not
conceived or developed alone or with others, and whether or not conceived or
developed during regular working hours; or, (b) result from any work Employee
performed for Company or its affiliates; or, (c) involve the use or assistance
of time, property, tools or other resources of the Company or its affiliates;
all such inventions, works or creations being hereafter referred to as “Company
Inventions.” All Company Inventions, and rights thereto, moral and otherwise,
will be Company’s exclusive property unless otherwise agreed by both parties in
writing. While employed, and as necessary thereafter, Employee will assist
Company to obtain patents or copyrights on all such Company Inventions, and will
execute all documents and do everything necessary to obtain for Company the
copyrights, patents, licenses, and other rights and interests that would be
necessary to secure for the Company the complete and exclusive benefit of
Company Inventions to the maximum extent allowed by law. Employee does hereby
grant and assign to Company all right, title, and interest to any Company
Inventions that Employee has acquired or may subsequently acquire while employed
with the Company. Except where Employee can show otherwise by clear and
convincing evidence, it shall be presumed that any invention created or
conceived, in whole or in part, by Employee within a one year period following
the termination of Employee’s employment with the Company that relates to the
business of Company or its affiliates, or any actual or demonstrably anticipated
research of Company or its affiliates, shall be considered a Company Invention
that is assigned to the Company by Employee. Notwithstanding the foregoing, to
the extent not preempted by federal law, and if applicable state law where
Employee resides requires it, such as in California (pursuant to Cal. Lab. Code,
§ 2870), Minnesota, or North Carolina, Employee is notified that: no provision
in this Agreement requires Employee to assign any of his or her rights to an
invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on
Employee’s own time, unless (a) the invention relates at the time of conception
or reduction to practice of the invention, (i) to the business of the Company,
or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Employee
for the Company. This Agreement is intended to compliment and supplement, not
replace, any additional written agreement(s) the parties may have regarding
specific Company Inventions. To the extent Employee has previously developed,
alone or with others, any inventions that Employee believes should be excluded
from the coverage of Company Inventions under this Agreement, Employee has
identified them on Exhibit A to this Agreement.

SECTION 3. Protective Covenants. Employee stipulates that: (a) the protective
covenants provided for below are reasonable and necessary to protect legitimate
business interests of the Company, and do not impose an unreasonable burden upon
Employee or upon the public’s interests; (b) confidentiality and non-disclosure
obligations standing alone are inadequate to protect the Company’s legitimate
business interests and to prevent irreparable harm; and, (c) the Company has
business relationships with customers and suppliers that are of a long-term and
repeat nature and that it takes significant time, expense, and effort to develop
these relationships.



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

3.1. Definitions. a. “Competing Business” means any person, business entity,
organization, or separately operated unit or subsidiary of a business entity,
that is engaged in or about to become engaged in (i) the business of retail sale
of prestige, professional or mass beauty products in one or more of the
following categories: cosmetics, fragrance, hair care and styling, personal care
products, skincare and treatment, bath and body products, salon styling tools,
or salon hair care products; or, (ii) the providing of salon and skincare
services. b. “Competing Product” is any product or service that competes with a
product or service of the Company that Employee is involved in or receives
Confidential Information about in the Look Back Period and that the Company
remains in the business of providing to its customers at the relevant time of
enforcement. c. “Covered Customer” means any established customer of the Company
that Employee had business dealings with on behalf of the Company during the
Look Back Period. An “established” customer refers to a customer that has, or
can reasonably be expected to have, ongoing and/or repeated business dealings
with the Company. The parties recognize that this occurs, at least in part,
because of the development of goodwill with the customer and/or competitive
advantage attained through Company’s Confidential Information and training that
regularly occurs in the course of Company’s business. d. “Look Back Period”
means the two year period preceding the termination (voluntary or involuntary)
of Employee’s employment with the Company, or such lesser time as Employee has
been employed with the Company as an employee, consultant, director, or
otherwise at the time of Employee’s termination. e. “Restricted Area” refers to
the geographic area assigned to Employee in Exhibit A which is understood to be
the area of Company’s business operations about which Employee will receive
Confidential Information, training, and/or customer goodwill in the course of
employment.

3.2. Restriction Against Unfair Competition. Employee agrees that for a period
of eighteen (18) months following termination (voluntary or involuntary) of
Employee’s employment with Company, Employee will not manage, supervise, or
perform services for a Competing Business in the Restricted Area that are
similar in purpose or function to the services Employee performed for Company,
or that would otherwise involve the probable use or disclosure of Confidential
Information. Nothing herein shall be construed to prohibit: Employee’s
employment in a separately operated subsidiary or other business unit of a
company that would not be a Competing Business but for common ownership with a
Competing Business so long as written assurances regarding the non-competitive
nature of Employee’s position that are satisfactory to the Company have been
provided by Employee and the new employer in advance; or, a passive investment
interest in a Competing Business through the ownership of less than 2% of the
outstanding shares of a publicly traded company.

3.3 Restriction Against Customer Interference. Employee agrees that for a period
of eighteen (18) months following termination (voluntary or involuntary) of
Employee’s employment with Company, Employee will not knowingly solicit or
communicate, in person or through supervision or control of others, with a
Covered Customer for the purpose of (a) selling or providing the Covered
Customer a Competing Product, or (b) inducing or encouraging the Covered
Customer to cease or diminish business activities with the Company.



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

3.4. Restriction Against Employee Interference. Employee agrees that for a
period of eighteen (18) months following termination (voluntary or involuntary)
of Employee’s employment with Company, Employee will not knowingly (a) solicit
or communicate, in person or through supervision or control of others, with an
employee of the Company for the purpose of inducing or encouraging the employee
to leave the employment of the company or to change an existing business
relationship, or (b) help another person or entity evaluate a Company employee
as an employment candidate. In the event that a violation of this Paragraph
results in, or is a contributing factor in, the termination of a Company
employee’s employment then Employee shall make a liquidated damage payment to
the Company that is equal to 30% of the of terminated employee’s total annual
compensation with the Company in the preceding 12 months, and such payment shall
be in addition to (and not in lieu of) injunctive relief to prevent further
violations of this Agreement that Company may otherwise be entitled to.

3.5. Restriction Against Supplier Interference. Employee agrees that for a
period of eighteen (18) months following termination (voluntary or involuntary)
of Employee’s employment with Company, Employee will not knowingly solicit or
communicate, in person or through the supervision or control of others, with any
person or entity that supplies material goods and/or services to the Company on
a regular basis for the purpose of inducing or encouraging the supplier to end
or change an existing business relationship to the detriment of the Company.

3.6. State of Residence Modifications. No state of residence modifications are
applicable to Employee.

3.7. Survival of Restrictions. a. The Agreement’s post-employment obligations
will survive the termination of Employee's employment with Company, regardless
of the cause of the termination. b. If Employee violates one of the
post-employment restrictions in this Agreement on which there is a specific time
limitation, the time period for that restriction will be extended by one day for
each day Employee violates it, up to a maximum extension equal to the length of
time prescribed for the restriction, so as to give Company the full benefit of
the bargained-for length of forbearance (but not to exceed one year). c. If a
court finds any of the Agreement’s restrictions unenforceable as written, it is
the intention of the parties that the Court revise or reduce the restriction
(for the jurisdiction covered by that court only) so as to make the restriction
enforceable to the maximum extent legally allowed within that jurisdiction to
protect the Company’s interests.

SECTION 4. Notice. In the event Employee is offered employment by a person or
entity other than the Company, Employee will advise such person or entity of the
terms of this Agreement prior to performing services and will insure that his or
her services do not violate this Agreement. Company will be entitled to tell any
future employer or prospective employer of Employee about this Agreement and the
Company’s opinion regarding its application without such being considered a
wrongful act of any kind. During employment and for a period of one year
thereafter, Employee will provide Company written notice at least fourteen
(14) days before beginning work or providing services for a Competing Business.
Such notice shall include a description of the duties and nature of activities
anticipated for the position. If requested to do so, Employee will cooperate in
discussions with the prospective employer and/or the Company in an effort to
resolve any concerns that the Company may have over the position.



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

SECTION 5. Special Remedies. In the event of a violation or threatened violation
of one of the restrictions in this Agreement, the party seeking to enforce the
restriction shall be entitled to specific performance, injunctive relief by
temporary restraining order, temporary injunction, and/or permanent injunction,
in addition to (but not to the exclusion of) any damages or other remedies
allowed by law. In the event Company has to pursue legal action to enforce one
of more provisions of this Agreement, Company shall be entitled to recover its
reasonable attorney’s fees and costs incurred in doing so from Employee. One
Thousand Dollars ($1,000.00) is the agreed amount for the bond to be posted by
the Company if an injunction is sought by Company to enforce the restrictions in
this Agreement on Employee.

SECTION 6. Severability, Waiver, Modification, Assignment, Governing Law.

a. This Agreement may not be waived, modified, altered or amended except by
written agreement of all parties or by court order. b. If either party waives
his, her, or its right to pursue a claim for the other’s breach of any provision
of the Agreement, the waiver will not extinguish that party’s right to pursue a
claim for a subsequent breach. c. It is the intention of the parties that if any
provision of the Agreement is determined by a court of competent jurisdiction to
be void, illegal or unenforceable, in whole or in part, all other provisions
will remain in full force and effect, as if the void, illegal, or unenforceable
provision were not a part of the Agreement. d. Except where otherwise expressly
indicated, this Agreement contains the parties’ entire agreement concerning the
matters covered in it; provided that if a post-employment restrictive covenant
in this Agreement is found unenforceable (despite, and after application of, any
applicable right to reformation that could add or renew enforceability), then
any prior agreement between the parties that would provide for a restriction on
the same or substantially similar post-employment conduct of Employee shall not
be considered superseded and shall be restored to effect. e. This Agreement will
inure to the benefit of Company’s successors in interest, affiliates,
subsidiaries, parents, purchasers, or assignees, and may be enforced by any one
or more of same, without need of any further authorization or agreement from
Employee. f. The laws of the State of Illinois will govern this Agreement, the
construction, application, and enforcement of its terms, and the rights of the
parties in any dispute arising from this Agreement, regardless of any conflicts
of law principles of Illinois or any other state at issue. g. Any action
relating to or arising from this Agreement may be brought in the courts of the
State of Illinois or the United States District Court for the Northern District
of Illinois (if sufficient grounds for federal court jurisdiction exist).
Employee expressly consents to personal jurisdiction and venue in the
aforementioned courts and to service of process by United States Mail or express
courier service in any such action.

AGREED to and effective as of June 20, 2013 (Effective Date).

 

EMPLOYEE:     ULTA SALON, COSMETICS & FRAGRANCE, INC.: /s/ Mary N. Dillon      
(signature)       Printed Name:   Mary N. Dillon             By:   /s/ Charles
Heilbronn       Its:   Director

 



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

EXHIBIT A

1. New Consideration. As additional and new consideration for this Agreement,
Employee will be eligible to participate in the Company’s Long Term Incentive
Plan; subject to the terms and conditions of the program. Participation in the
foregoing compensation program is conditioned on Employee’s agreement to, and
continuing compliance with, the terms of this Agreement, as determined by
Company. Employee understands and agrees that this additional consideration has
material value and benefit, and that he/she is not entitled to participate in
the program unless he/she has signed this Agreement.

2. Restricted Area. The Restricted Areas applicable to Employee are:

a. each of the states within the United States where the Company does business
as reflected on the Company’s website (or equivalent public announcements) as of
the date of Employee’s termination of employment that Employee had supervisory
or management authority over or receives Confidential Information about in the
Look Back Period; and,

b. a 5 mile radius surrounding each store or operating facility of the Company
that Employee has supervisory or management authority over or receives
Confidential Information about in the Look Back Period; and,

c. a 50 mile radius surrounding each office or facility of the Company that
employee regularly works out of in the Look Back Period;

provided, however, that as a high level executive of the Company, it will be
presumed that Employee received Confidential Information about, or maintained
supervisory or management authority over, Company’s operations in each state
where Company does business and over each store or operating facility of Company
in the United States unless Employee can prove otherwise by clear and convincing
evidence.

3. Prior Inventions. As concerns inventions that Employee believes should be
excluded from the coverage of Company Inventions under this Agreement, Employee
identifies the following:

         Employee claims no inventions.

         Inventions claimed by Employee are as follows (without disclosing any
confidential information):

 

                            (attach additional pages if needed).

4. Settlement Purpose. The parties agree that an important purpose of this
Agreement is to resolve uncertainties, settle, and avoid future disputes as to
the conduct, jobs, or activities that would by their nature be likely to involve
the use or disclosure of Confidential Information,



--------------------------------------------------------------------------------

LOGO [g557328g95y51.jpg]

 

conversion of Company’s customer goodwill or specialized training, or similar
irreparable harm to the Company. Accordingly, the parties have agreed to
restrictions in this Agreement in order to have a predictable set of boundaries
they can rely on in making future decisions and to avoid legal disputes over
what is an enforceable, reasonable and necessary set of restrictions. Employee
therefore agrees not to sue or otherwise initiate a legal action to challenge
the enforceability of any restriction in this Agreement pertaining to Employee.